This case was here on appeal and a new trial was awarded defendant,187 N.C. 565. On the hearing in the court below on the new trial, the issues submitted to the jury and their answers thereto, were as follows:
"1. Did the plaintiff bank exercise due care and diligence in attempting to collect the $500 draft referred to in the answer? Answer: `Yes.'
"2. What amount, if any, has the plaintiff collected on said $500 draft? Answer: `Nothing.' *Page 836 
"3. In what amount, if anything, are the defendants indebted to the plaintiff on the $800 note sued on? Answer: ________."
The issues submitted were those properly raised by the pleadings, and in accordance with the former decision in this case.
From a careful inspection of the record, we can find no prejudicial or reversible error. The jury having found the issues in favor of the plaintiff, and the question being one of fact, we find
No error.
STACY, C. J., and VARSER, J., took no part in the consideration or decision of the case.